Citation Nr: 0624696	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-08 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to separate schedular 10 percent disability 
ratings for bilateral tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from May 1953 to May 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.


FINDING OF FACT

The objective and competent medical evidence of record 
reflects that the veteran experiences recurrent tinnitus for 
which the maximum schedular rating of 10 percent is assigned.


CONCLUSION OF LAW

The legal criteria for separate schedular 10 percent 
disability ratings for bilateral tinnitus are not met as a 
matter of law.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.87, Diagnostic Code (DC) 
6260 (2005); Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 
2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran, through his accredited service representative, 
has asserted that he is entitled to separate 10 percent 
disability ratings for his service-connected tinnitus because 
he has tinnitus in both ears.

I.	Duty to Notify and Assist

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2005)).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  In August 2001 VA issued 
regulations to implement the provisions of the VCAA, which 
are now codified at 38 C.F.R. §3.159 (2005).
  
The duty to notify and assist provisions of the VCAA are 
potentially applicable to all claims filed on or after 
November 9, 2000, the date of enactment.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The veteran's 
claim for separate schedular ratings was filed in January 
2003 after enactment of the VCAA.  The United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") has 
held, however, that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); see also Valiao v. Principi, 17 Vet. App. 229, 232 
(2003) ("Where the facts averred by a claimant cannot 
conceivably result in any disposition of the appeal other 
than affirmance of the Board decision, the case should not be 
remanded for development that could not possibly change the 
outcome of the decision.").  

In the instant case, the facts are not in dispute; resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of separate 
schedular ratings for bilateral tinnitus.  As will be shown 
below, evidence of a bilateral disability does not change the 
outcome of the appeal.  

VA has no further duty, therefore, to notify him of the 
evidence needed to substantiate his claim, or to assist him 
in obtaining that evidence, in that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating the claim.  See 38 U.S.C.A. § 5103A; Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (compliance with the 
VCAA is not required if no reasonable possibility exists that 
any notice or assistance would aid the appellant in 
substantiating the claim).

The provisions of the Veterans Claims Assistance Act have no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).

II.	Legal Analysis

The medical evidence shows that the veteran has bilateral 
tinnitus, which has been found to be related to his military 
service.  In an April 2002 rating decision, the RO granted 
service connection for tinnitus, and assigned a 10 percent 
schedular rating for the disorder pursuant to 38 C.F.R. 
§ 4.87, DC 6260.  In January 2003, the veteran's 
representative submitted a claim for separate schedular 
ratings for the service-connected tinnitus.

The regulations pertaining to the rating of tinnitus under DC 
6260 were revised, effective June 10, 1999, and are now 
codified at 38 C.F.R. § 4.87, DC 6260 (2005).  Under the 
revised criteria, effective June 10, 1999, a maximum 10 
percent schedular rating is warranted for recurrent tinnitus, 
regardless of its cause.  38 C.F.R. § 4.87, DC 6260 (2005).

Here, the Board notes that on May 14, 2003, VA published a 
final rule adding a note to Diagnostic Code 6260, clarifying 
that a single 10 percent rating for recurrent tinnitus was 
appropriate "whether the sound is perceived in one ear, both 
ears, or in the head."  See 68 Fed. Reg. 25,822, 25,823 
(2003); 38 C.F.R. § 4.87, DC 6260, note (2).  As was stated 
in the notice of proposed rulemaking, the amendment 
"involve[d] no substantive change and is consistent with 
current [VA] practice."  67 Fed. Reg. at 59,033.  In other 
words, the intended effect of the change was "to codify 
current standard VA practice by stating that recurrent 
tinnitus will be assigned only a single 10-percent evaluation 
whether it is perceived in one ear, both ears, or somewhere 
in the head."  Id.

Additionally, in a June 2003 opinion, the VA General Counsel 
held that DC 6260, as in effect prior to June 10, 1999, and 
as amended as of that date, authorizes a single schedular 10 
percent disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral or bilateral.  See 
VAOPGCPREC 2-2003 (May 22, 2003).

In the veteran's December 2003 notice of disagreement, his 
representative argued that the rating criteria were ambiguous 
with respect to whether the 10 percent rating was for 
unilateral or bilateral tinnitus.  As such, he argued that 
the benefit of the doubt should be resolved in the veteran's 
favor and a finding made that DC 6260 was for unilateral 
tinnitus.  The VA General Counsel's opinion, discussed above, 
was considered inapplicable to the veteran's claim.

In the February 2004 statement of the case, the veteran was 
specifically advised of the changes to DC 6260 published on 
May 14, 2003, and the recent VA General Counsel opinion 
referenced above and, thus, the Board finds that he is not 
prejudiced.  Obviously, the substance of the DC 6260, as 
applicable to the veteran's claim, remains the same.  See 
Edenfield v. Brown, 8 Vet. App. 384 (1995).  

In a June 2005 written statement, the veteran's 
representative argued that the veteran was entitled to 
separate 10 percent schedular ratings as his claim was filed 
prior to June 13, 2003, citing to Smith v. Nicholson, 19 Vet. 
App. 63 (2005), in which the Court held that, with regard to 
tinnitus, 38 C.F.R. § 4.25(b) allows for a separate 
evaluation for each service-connected disability arising from 
a single disease, unless otherwise provided.  In Smith v. 
Nicholson, 19 Vet. App. at 78, the Court held that the pre-
1999 and pre-June 13, 2003 versions of DC 6260 required the 
assignment of dual ratings for bilateral tinnitus.  

However, VA appealed Smith v. Nicholson, supra, to the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
and stayed the adjudication of tinnitus rating cases affected 
by the Smith decision.  The decision cited by the veteran's 
representative was reversed by the Federal Circuit to the 
extent that the Court held that DC 6260 required the 
assignment of dual evaluations for bilateral tinnitus.  In 
Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the Court erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and DC 6260, that limits a veteran to a 
single disability rating for tinnitus, regardless of whether 
tinnitus is unilateral or bilateral.  The Federal Circuit 
similarly noted that there was no language in the applicable 
diagnostic criteria clearly indicating that dual evaluations 
were required.  Subsequently, the stay of adjudication of 
tinnitus cases was lifted.  

Turning to the merits of the veteran's claim, the Board notes 
that under the current schedular criteria, a maximum 10 
percent rating is warranted for recurrent tinnitus, 
regardless of its cause.  38 C.F.R. § 4.87, DC 6260.  The 
veteran's service-connected tinnitus is assigned a 10 percent 
rating, the maximum schedular rating assignable for tinnitus 
under current regulations.  Again, no higher rating for 
tinnitus is available under the Rating Schedule.

In view of the Federal Circuit's decision in Smith v. 
Nicholson, supra, the interpretation of the pre-2003 version 
of DC 6260 asserted by the veteran's representative must be 
rejected.  The Board further finds that the version of DC 
6260 in effect prior to June 2003 precludes a schedular 
evaluation in excess of a single 10 percent evaluation for 
tinnitus.  Therefore, the veteran's claim for separate 10 
percent schedular ratings for his service-connected tinnitus 
must be denied under both the new and old versions of the 
regulation.  As the disposition of this claim is based on the 
law, and not the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Separate schedular 10 percent disability ratings for 
bilateral tinnitus are denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


